DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on February 8, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claim 10 has been entered.
	Claims 1-9 and 11-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a third display unit emitting a green light having a third output spectrum corresponding to the highest gray level of the display device, wherein an intensity of a maximum peak of the third output spectrum is less than an intensity of a maximum peak of the second output spectrum, wherein an intensity integral of the first output spectrum within a range from 15380 nm to 780 nm is defined as a first intensity integral, an intensity integral of the second output spectrum within a range from 494 nm to 580 nm is defined as a second intensity integral, a ratio of the second intensity integral to the first intensity integral is defined as a first ratio, and the first ratio is greater 
Regarding claims 2-9 and 11-20, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE M DIAZ/Examiner, Art Unit 2879             

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879